                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 IN RE:
                                                                               Bankruptcy Case Number
 GUY V. FORRESTER, SR. and                                                     19-81307-CRJ13
 KIMBERLY M. FORRESTER,

         Debtors.



          MOTION TO APPROVE ALLOCATION OF SETTLEMENT PROCEEDS



         COME NOW, Debtors Guy Forrester Sr. and Kimberly Forrester (hereinafter “Plaintiffs”)

 and hereby file this Motion to Approve Allocation of Settlement Proceeds, and say as follows:

                                      JURISDICTION AND VENUE

 1.      The Plaintiffs filed the above styled Adversary Proceeding against MidFirst in May, 2018

         alleging violations of the automatic stay (“Adversary Proceeding”). This Adversary

         Proceeding is one of six adversary proceedings filed against MidFirst in this Court by

         different debtors which alleged nearly identical stay violations.

 2.      Thereafter, MidFirst filed Motions to Withdraw the General Order of Reference (the

         “Motions to Withdraw”) in all six adversary proceedings. The United States District

         Court for the Northern District of Alabama entered Orders1 granting MidFirst’s Motions

         to Withdraw the Reference and the lawsuits were thereafter consolidated before District




 1
   Mitchell and Belinda Chappell v. MidFirst Bank, Case No. 18-cv-01398 (N.D. Ala.) (Doc. 9); Brenda Cole v.
 MidFirst Bank, Case No. 18-cv-01402 (N.D. Ala.) (Doc. 10); James Moore v. MidFirst Bank, Case No. 18-cv-01413
 (N.D. Ala.) (Doc. 10); Senderella Moore v. MidFirst Bank, Case No. 18-cv-01414 (N.D. Ala.) (Doc. 9); Guy and
 Kimberly Forrester v. MidFirst Bank, Case No. 18-cv-1392 (N.D. Ala.) (Doc. 10); James and Beverly Love v. MidFirst
 Bank, Case No. 19-cv-00004 (N.D. Ala.) (Doc. 5).

                                                    Page 1 of 6


Case 19-81307-CRJ13            Doc 68     Filed 11/21/19 Entered 11/21/19 19:15:16                     Desc Main
                                         Document     Page 1 of 6
         Court Judge Liles C. Burke (See Doc. 12, Case Number 5:18-cv-01392-LCB). There are

         nine separate plaintiffs (the “Plaintiffs”) in the six adversary proceedings.

 3.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334(b). This is

         a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

                                        RELIEF REQUESTED

 4.      After negotiation and in the interest of avoiding the uncertainties associated with litigation,

         Plaintiffs and Defendant have reached a settlement of the claims asserted in this adversary

         proceeding subject to this Court’s approval.

 5.      On November 15, 2019 the Plaintiffs and Defendant filed their Joint Motion to Approve

         Compromise and Settlement (“Settlement Motion”) [Doc. 71]. As stated in the Settlement

         Motion the gross amount of the settlement proceeds is $180,000 (“Settlement Proceeds”).

         The Settlement Motion specifically provides that the distribution of the Settlement

         Proceeds is subject to further Orders from this Court. A hearing on the Settlement Motion

         is scheduled for December 3, 2019 since the United States District Court has given the

         parties until December 16, 2019 to complete all appropriate paperwork and file a

         stipulation of dismissal in that action.

 6.      Plaintiffs therefore request that the Court authorize the undersigned attorneys to distribute

         the Settlement Proceeds, as follows:


  Plaintiff/Debtor     Gross       Setoff     Trustee     Attorney   Attorney    Costs   Net
                     Settlement   Amount                    Fees       Fees      HAD Amount to
                      Amount        Due                     JLL       HAD             Client as
                                  MidFirst                                           Allowed by
                                                                                     Exemptions
  Beverly Love       $20,000      $3,985.24 $2,000       $5,888.88 $5,888.88 $301.49 $1,935.51
  BK 17-8917
  Estate of          $20,000                  $2,000     $5,888.88 $5,888.88 $301.49 $5,920.75
  James Love
  BK 17-80917

                                                Page 2 of 6


Case 19-81307-CRJ13            Doc 68    Filed 11/21/19 Entered 11/21/19 19:15:16            Desc Main
                                        Document     Page 2 of 6
     James Moore      $20,000        $396.842      $2,000     $5,888.88 $5,888.88 $301.49 $5,523.91
     BK 17-81041
     Senderella       $20,000        $396.843      $2,0004    $5,888.88 $5,888.88 $301.49 $5,523.91
     Moore (Ch. 7)
     BK. 17-81064
     Guy Forrester    $20,000        $477.385      $2,000     $5,888.88 $5,888.88 $301.49 $5,443.37
     BK 13-82509
     Kim Forrester    $20,000        $477.386      $2,000     $5,888.88 $5,888.88 $301.49 $5,443.37
     BK 13-82509
     Brenda Cole      $20,000            -0-       $2,000     $5,888.88 $5,888.88 $301.49 $5,920.75
     BK 17-82036
     Mitchell         $20,000            -0-       $2,000     $5,888.88 $5,888.88 $301.49 $5,920.75
     Chappell
     BK 17-83497
     Belinda          $20,000            -0-       $2,000     $5,888.88 $5,888.88 $301.49 $5,920.75
     Chappell
     BK 1783497


 7.        As shown above, it is proposed that the undersigned counsel be authorized to pay the sum

           of $2,000 per plaintiff (except for S. Moore who converted to Chapter 7) to Michele

           Hatcher as Chapter 13 Trustee whose address is 3789 Momentum Place, Chicago, IL

           60689-5337. It is further requested that the Chapter 13 Trustee be authorized to distribute

           proceeds received by her to the allowed claims of unsecured creditors, increase the base

           amount due under the Plan by the amount of proceeds she receives, and further that the

           Trustee be allowed to take a fee on the funds disbursed to the Plaintiffs as allowed by her

           exemptions.

 8.        Also as shown above, the undersigned counsel seeks authority to pay MidFirst those sums

           shown above which are subject to set-off in the case of Beverly Love and the Estate of

           James Love in the amount of $3,985.24; James and Senderella Moore in the amount of


 2
   This sum is one-half the existing post-petition mortgage arrearage owed to MidFirst by the Debtor.
 3
   This sum is one-half the existing post-petition mortgage arrearage owed to MidFirst by the Debtor.
 4
   These funds are actually paid to Tazewell Shepard, Chapter 7 Trustee since Mrs. Moore converted her case to
 Chapter 7 on or about November 14, 2019.
 5
   This sum is one-half the existing post-petition mortgage arrearage owed to MidFirst by the Debtor.
 6
   This sum is one-half the existing post-petition mortgage arrearage owed to MidFirst by the Debtor.

                                                    Page 3 of 6


Case 19-81307-CRJ13             Doc 68     Filed 11/21/19 Entered 11/21/19 19:15:16                     Desc Main
                                          Document     Page 3 of 6
         $793.68 and Guy and Kimberly Forrester in the amount of $984.77. These sums are for

         post-petition mortgage arrearages. See, In re Ward 210 BR 531, 536 (Bankr. E.D. Va.

         1997) (general rule appears to be that so long as the requisite mutuality exists, post-petition

         debts may be set off against each other). See also, Citizens Bank of Maryland v. Strumpf,

         516 U.S. 16, 17, 116 S.Ct. 286, 289, 133 L.Ed.2d 258 (1995)(the right of setoff allows

         entities that owe each other money to apply their mutual debts against each other, thereby

         avoiding ‘the absurdity of making A pay B when B owes A.”).

 9.      As shown above, the undersigned counsel also seeks authority to pay a total sum of $53,000

         to John Larsen of Larsen Law P.C. for payment of attorney fees incurred by him in

         representing the Plaintiffs in all nine cases.7

 10.     Also as shown above, the undersigned counsel seeks authority to pay the sum of $53,000

         to Kevin D. Heard of Heard Ary & Dauro, LLC for payment of attorney fees incurred by

         him in representing the Plaintiffs in all nine cases and $2,713.48 for reimbursement of

         actual expenses in the amounts determined by this Court.8

 11.     Also as shown above, the undersigned counsel seeks authority to pay the sum of $5,443.37

         to Plaintiff Kim Forrester and the sum of $5,443.37 to Guy Forrester or such other amounts

         as this Court orders.

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that the Court

 approve the allocation of the Settlement Proceeds as provided for herein as well as grant Plaintiffs

 such further and additional relief as may be just and proper.




 7
   Mr. Larsen has or will be submitting his separate application for compensation and reimbursement of expenses in
 this case pursuant to §§327 and 330 of the Bankruptcy Code.
 8
   Mr. Heard has or will be submitting his separate application for compensation and reimbursement of expenses in
 this case pursuant to §§327 and 330 of the Bankruptcy Code.

                                                    Page 4 of 6


Case 19-81307-CRJ13            Doc 68      Filed 11/21/19 Entered 11/21/19 19:15:16                     Desc Main
                                          Document     Page 4 of 6
        Respectfully submitted this 21st day of November, 2019.

                                              /s/ Kevin D. Heard
                                              Kevin D. Heard
                                              Special Counsel for Plaintiff


 Of Counsel:
 HEARD, ARY & DAURO, LLC
 303 Williams Avenue SW
 Park Plaza, Suite 921
 Huntsville, Alabama 35801
 (256) 535-0817
 kheard@heardlaw.com


                                              /s/ John C. Larsen
                                              John C. Larsen
                                              Counsel for Plaintiff


 Of Counsel:
 LARSEN LAW, PC
 1733 Winchester Road
 Huntsville, Alabama 35811
 Tel: (256) 859-3008
 john@jlarsenlaw.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 21st day of November, 2019, I served a copy of the
 foregoing pleading on the parties listed below through electronically filing the foregoing with the
 Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel
 of record, and/or by mailing same by United States mail, properly addressed, and first-class
 postage prepaid:

  Thomas B. Humphries
  Sirote & Permutt P.C.
  2311 Highland Avenue South
  Post Office Box 55727
  Birmingham, AL 35255-5727
  Tel.: (205) 930-5100
  Fax: (205) 930-5101
  thumphries@sirote.com




                                             Page 5 of 6


Case 19-81307-CRJ13        Doc 68    Filed 11/21/19 Entered 11/21/19 19:15:16             Desc Main
                                    Document     Page 5 of 6
  John C. Larsen
  Larsen Law, P.C.
  1733 Winchester Rd
  Huntsville, AL 35811
  john@jlarsenlaw.com

  Kevin D. Heard
  Heard, Ary & Dauro, LLC
  303 Williams Avenue SW
  Park Plaza Suite 921
  Huntsville, AL 35801
  kheard@heardlaw.com

  Jonathan Smothers
  Shapiro & Ingle, LLP
  10130 Perimeter Parkway, Ste 400
  Charlotte, NC 28216
  jsmothers@logs.com

  Michele T. Hatcher
  Chapter 13 Trustee
  P.O. Box 2388
  Decatur, AL 35602

  Tazewell T. Shepard
  Chapter 7 Trustee
  Sparkman Shepard & Morris, P.C.
  P.O. Box 19045
  Huntsville, Al 35804
  Tel: 256/512-9924
  Fax: 256/512-9837




                                                  /s/ Kevin D. Heard
                                                  Kevin D. Heard




                                         Page 6 of 6


Case 19-81307-CRJ13      Doc 68    Filed 11/21/19 Entered 11/21/19 19:15:16   Desc Main
                                  Document     Page 6 of 6
